Case 5:20-cv-00147-C Dostitentati Licxs7bace PAF 1 PagelD 10

Vanessa Braziel

Asset List

Seizure Date and Location:
Lubbock, Texas.

Notice of Seizure

The asset(s) referenced in this notice letter were seized on September 4, 2019 by the ATF at

Forfetture Authority: The forfeiture of this property has been initiated pursuant to 18 USC Section 924(d) and the following
additional federal laws: 19 U.S.C. §§ 1602-1619, 18 U.S.C. § 983 and 28 C.F.R. Parts 8 and 9,

 

ASSET ID ASSET DESCRIPTION ASSET VALUE ACCTIVINISERIAL NO
19-ATF-035409 Sig Sauer (SIG-ARMS) 1911 Pistol CAL:45 SN:54B029889 $500.00 5468029889
19-ATF-035414 Glock Inc. 43 Pistol CAL:9 SN:ABXL909 $480.00 ABXL909
19-ATF-035416 Smith & Wesson 1950 Revolver CAL:45 SN:S85617 $400.00 S85617-
19-ATF-035419 Glock GMBH 22 Pistol CAL:40 SN:HNT719 $400.00 HNT719
19-ATF-035421 Savage Arms Inc. (CD) 64 Rifle CAL:22 SN:1602678 $120.00 1602678
19-ATF-035423 Mossberg 500 Shotgun CAL:12 SN:V0148479 $300.00 0148479
19-ATF-035424 Ruger GP100 Revolver CAL:357 SN:177-621 35 $650.00 177-62135
19-ATF-035425 Smith & Wesson SDSVE Pistol CAL:9 SN:HEN8712 $250.00 HEN8712
19-ATF-035427 Glock Inc. 23 Pistol CAL:40 SN:AAKT629 $400.00 AAKT62S
13-ATF-035428 Taurus Rossi R92 Rifle CAL:38 SN:51N179396 $50.00 5IN179396
19-ATF-035429 Glock GMBH 19 Pistol CAL:9 SN:NZL802 $600.00 NZL802
19-ATF-035430 Sig Sauer (Sig-Arms) 1911 C3 Pistol CAL:45 SN:GS848516 $600.00 GS48516
19-ATF-035433 Glock Inc. 30S Pistol CAL:45 SN:ULFO59 $400.00 ULFo59
19-ATF-035434 Kral AV Sanayi Raptor Shotgun CAL:20 SN:KRA016877 $50.00 KRA016877
19-ATF-035436 Spike's Tactical LLC SL15 Rifle CAL:Multi SN:SAR21456 $1,000.00 SAR21456
19-ATF-035437 Browning B2000 Shotgun CAL:12 SN:51100C47 $50.00 51100047
19-ATF-035438 Sig Sauer (SIG-ARMS) P938 SAS Pistol CAL:9 $450.00 528081114
SN:52B081114

19-ATF-035439 Beretta USA Corp U22 NEOS Pistof CAL:22 SN:R69560 $300.00 R69560

19-ATF-035440 Colt M4 Carbine Rifle CAL:556 SN:LE136871 $150.00 LE136871

19-ATF-035441 = Unknown Manufacturer Unknown Pistol CAL:Unknown $400.00 NONE
SN:NONE

19-ATF-035442 Yildiz Shotgun IND. NBD TS870 Shotgun CAL:12 $100.00 0111734
$N:0111734

19-ATF-035443 Remington Arms Company, Inc. 700 Rifle CAL:270 $1,200.00 A6444393
SN:A6444393

19-ATF-035472 Smith & Wesson 686 Revolver CAL:357 SN:BRK2892 $450.00 BRK2892

19-ATF-035476 Springfield Armory, Geneseo, IL SOCOM 16 Rifle CAL:308 $100.00 380679
SN:380879

19-ATF-035479 Heritage MFG. INC. Rough Rider Revolver CAL:22 $400.00 154550
SN:154550

19-ATF-035483 Unknown Manufacturer Unknown Recesiver/Frame $50.00 NONE
CAL:Unknown SN:NONE

19-ATF-035489 Howa 1500 Rifle CAL:308 SN:B189149 $900.00 6189149

19-ATF-035480 Unknown Manufacturer Unknown Pistol CAL:Unknown $200.00 NONE
SN:NONE

19-ATF-035492 Unknown Manufacturer Unknown Pistol CAL:Unknown $200.00 NONE
SN:NONE

Paae 3 of 3
